internal_revenue_service number release date index number --------------------------------- --------------------------------------------------- ------------------------------------------------------------ ----------- ------------------------------------------------------ ------------------------------------------ ----------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc cc fip plr-118784-14 plr-118786-14 plr-118787-14 date date legend company --------------------------- group adviser ---------------------------------------------------- ------------------------------------------------------------------------------------------ --------------------------------------------- ---------------------------------------------------- fund a --------------------------------------------------- ---------------------------------------------------- fund b --------------------------------------------------- ------------------------------------------------------------- fund c --------------------------------------------------- ------------------------------------------------------ state d state e date f ------------ ------ ------------- plr-118784-14 number g number h number i number j number k t u v w -- -- --- --- --- ----------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------- -------------------------------------------------- x ------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------- ------------------------------------------------------------------------------------------ y z dear ---------- this letter is in response to the letter submitted by your authorized representatives dated date requesting rulings as to whether the insurance_company or the contract holders are the owner of shares of fund a fund b and fund c for federal_income_tax purposes facts company is organized as a state d corporation company is registered as an open- end management investment_company with the securities_and_exchange_commission sec under the investment_company act of as amended the act company’s shares are registered with the sec under the securities act of as amended the act company is comprised of number j separate investment portfolios each portfolio has elected and qualified or intends to elect and qualify to be taxed as a regulated plr-118784-14 investment_company ric under subchapter_m of subtitle a chapter of the internal_revenue_code_of_1986 as amended each investment portfolio is a fund as such term is defined in sec_851 of the internal_revenue_code as such each portfolio is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code each of funds a b and c collectively funds is a newly formed series of company funds use the accrual_method of accounting for tax and accounting purposes and have an annual_accounting_period that ends on date f funds intend to elect and qualify to be taxed as rics under subchapter_m of subtitle a chapter of the code each fund will file a federal_income_tax return on a fiscal_year basis with a tax_year ending on date f funds’ shares and any beneficial_interest in funds are offered except as otherwise permitted by sec_1_817-5 of the income_tax regulations exclusively to separate_accounts of life_insurance_companies for funding of variable_annuity contracts and variable life_insurance policies variable_contracts the variable_contracts are variable_contracts within the meaning of sec_817 the life_insurance_companies whose separate_accounts hold or will hold shares are or will be life_insurance_companies within the meaning of sec_816 each segregated account that holds or will hold funds’ shares is or will be a separate_account registered with the sec as a unit_investment_trust under the act or exempt from registration under the act funds shares are not offered to the general_public at funds’ inception adviser will serve as funds’ investment adviser adviser is a corporation organized under the laws of state e and is registered with the sec as an investment_advisor under the investment advisers act of in accordance with the requirements of sec_15 of the act the duration of the investment advisory agreement between company and adviser shall continue in effect for a period of more than number g years only so long as the continuance is specifically approved at least annually the continuance must be approved by the vote of a majority of those members of the board_of directors of company who are not parties to the investment advisory agreement or interested persons of any such party and by the board_of directors of company or by vote of a majority of the outstanding voting_securities of funds adviser currently contemplates that substantially_all of funds’ net assets under normal circumstances will be invested in the shares of other investment companies including registered open-end investment and exchange traded funds collectively the underlying portfolios that invest in the relevant asset classes for each underlying portfolio the underlying portfolios consist of investment companies variable funds that are offered to separate_accounts of life_insurance_companies funding variable_contracts and investment companies offered to the public publicly available rics the shares of the variable funds may also be held by a fund of funds the shares of plr-118784-14 which except as otherwise permitted by sec_1_817-5 are offered exclusively to separate_accounts of life_insurance_companies funding variable_contracts each underlying portfolio in which a fund invests has or shall elect and qualify to be taxed as a ric under subchapter_m of subtitle a chapter of the code the primary investment objective of fund a is long-term capital appreciation fund a will invest under normal circumstances at least number k percent of its assets in shares of the underlying portfolios that have either adopted policies to invest at least number k percent of their assets in t or that will invest substantially_all of their assets in t to diversify its investments fund a will invest primarily in a combination of underlying portfolios that focus on different segments of u with less than number g percent of its net assets invested in v the primary investment objective of fund b is long-term capital appreciation fund b will invest under normal circumstances at least number k percent of its assets in shares of underlying portfolios that have either adopted policies to invest in at least number k percent of their assets in w or that invest substantially_all of their assets in w to diversify its investments fund b will invest in a combination of underlying portfolios that focus on different segments of x with less than number h percent of its net assets invested in v the primary investment objective of fund c is total return consisting of current income and capital appreciation fund c will invest under normal circumstances at least number k percent of its assets in shares of underlying portfolios that have either adopted policies to invest at least number k percent of their assets in y or that invest substantially_all of their assets in y to diversify its investments fund c will invest in a combination of underlying portfolios that focus on different segments of the y market including z with less than number g percent of its net assets invested in v currently only a limited number of group variable funds will provide funds with exposure to asset classes and segments of the equity and debt markets that will meet their investment objectives moreover in instances where group variable funds exist that meet funds’ investment objectives a similar group publicly available ric also exists typically with a lower expense ratio accordingly to obtain exposure to certain segments of the asset markets for which the group’s variable funds are not available and to more efficiently and effectively achieve its investment objectives each fund will invest in a number of publicly available rics funds currently expect to invest to some extent in variable funds and the initial investment allocates at least number i of each fund’s assets to variable funds other than contract holder’s ability to allocate premiums and transfer amounts in insurance_company segregated_asset accounts to and from those accounts corresponding to funds all investment decisions concerning the funds will be made by adviser in its sole and absolute discretion a contract holder is not and will not be plr-118784-14 able to direct a fund’s investment in any particular asset or recommend a particular investment or investment strategy there is no and will be no arrangement plan contract or agreement between adviser and a contract holder regarding to a particular investment of any fund the availability of any fund under the variable_contract or specific assets funds will hold no contract holder can or will be able to communicate directly or indirectly with adviser concerning the selection quality or rate of return on any specific investment or group of investments funds hold no contract holder will have any legal equitable direct or indirect ownership_interest in any of funds’ assets or the underlying portfolios each contract holder will only have his or her contract rights under the variable_contract to receive cash from the insurance_company at such times in such circumstances and in such amounts as are delineated by the terms of the variable_contract a contract holder does not have and will not have any current knowledge of funds’ specific assets other than as may be required under sec rules to be presented in periodic reports to the funds’ shareholders additionally a contract holder will not know the specific methodology used or the specific factors taken into consideration by adviser when determining the particular underlying portfolios in which the funds will invest further no contract holder will have current knowledge of the specific allocations of funds’ assets among those underlying portfolios the percentage of a fund’s assets invested in a particular underlying portfolio will not be fixed in advance of any contract holder’s investment and will be subject_to change by adviser at any time without notice to the contract holders adviser has the right to add or remove underlying portfolios and to change the investment allocation percentages in the underlying portfolios at any time without notice to the contract holders adviser will periodically review each fund’s allocation to the underlying portfolios and or add or remove underlying portfolios to the extent adviser determines that this is desirable each fund will comply with the diversification requirements of sec_817 of the code and sec_1_817-5 of the regulations in addition to the facts presented above the taxpayers also made the following representations a each underlying portfolio intends to continue to qualify for the tax treatment afforded rics under part i of subchapter_m of the code for each of its taxable years b each fund will elect to be taxed as a ric under subchapter_m of subtitle a chapter of the code and intends to qualify for the tax treatment afforded rics under the code for each of its taxable years plr-118784-14 c there is not and there will not be any arrangement plan contract or agreement between any future successor to adviser or subadviser and any contract holder regarding funds’ availability under the variable_contract or the specific assets funds or the underlying portfolios will hold d there is not and there will not be any arrangement plan contract or agreement between group and a contract holder regarding the availability of a group underlying portfolio or to the specific assets funds hold e other than contract holders’ ability to allocate variable_contract premiums and transfer amounts in insurance_company segregated_asset accounts to and from those accounts corresponding to the respective funds all investment decisions concerning funds are and will be made by any future successor to adviser or subadviser in its sole and absolute discretion the percentage of funds’ assets invested in a particular publicly available ric will not be fixed in advance of any contract holder’s investment and will be subject_to change by any future successor to adviser or subadviser at any time f other than a fund’s discretion over the percentage of the assets allocated to the underlying portfolios all investment decisions of its assets allocated to the group’s underlying portfolios will be made by group any subadviser to the group underlying portfolios and the group underlying portfolios’ boards of directors in their sole and absolute discretion g a contract holder cannot and will not be able to direct a fund’s investment in any particular assets or recommend a particular investment or investment strategy and there is not and will not be any agreement or plan between any future successor to adviser or subadviser and a contract holder regarding a particular investment of the funds h there is not and will not be any agreement or plan between group and a contract holder regarding a particular investment of the group underlying portfolios i no contract holder can or will be able to communicate directly or indirectly with any future successor to adviser or subadviser concerning the selection quality or rate of return on any specific investment or group of investments funds hold j no contract holder can or will be able to communicate directly or indirectly with group concerning the selection quality or rate of return on any specific investment or group of investments held by the group underlying policies plr-118784-14 ruling requested funds request a ruling that funds’ investment in publicly available rics will not cause the contract holders to be treated as the owners of shares in funds for federal_income_tax purposes law sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends a long standing doctrine_of taxation provides that taxation is not so much concerned with the refinement of title as it is with actual command over the property taxed - the actual benefit for which the tax is paid 281_us_376 the incidence of taxation attributable to ownership of property is not shifted if the transferor continues to retain significant control_over the property transferred 435_us_561 333_us_591 309_us_331 without regard to whether such control is exercised through specific retention of legal_title the creation of a new equitable but controlled interest or the maintenance of effective benefits through the imposition of a subservient agency 749_f2d_513 8th cir revrul_77_85 c b considers a situation in which the individual purchaser of a variable_annuity contract retained the right to direct the customer of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the purchaser also was able to exercise an owner’s right to vote account securities either through the custodian or individually the internal_revenue_service the service concluded that the purchaser possessed significant incidents_of_ownership over the assets held in the custodial_account the service reasoned that if a purchaser of an investment annuity_contract may select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets are included in the purchaser’s gross_income in revrul_80_274 1980_2_cb_27 the service applying revrul_77_85 concluded that if a purchaser of an annuity_contract may elect and control the certificates of deposit supporting the contract then the purchaser is considered the owner of the certificates of deposit for income_tax purposes similarly revrul_81_225 1981_2_cb_12 concludes that investments in mutual_fund shares to fund annuity_contracts are considered to be owned by the purchaser of the annuity_contract if the mutual_fund plr-118784-14 shares are available for purchase by the general_public revrul_81_225 also concludes that if the mutual_fund shares are available only through the purchase of an annuity_contract then the sole function of the funds to provide an investment vehicle that allows the issuing insurance_company to meet its obligations under its annuity_contracts and the mutual_fund shares are considered to be owned by the insurance_company finally in revrul_82_54 1982_1_cb_11 the purchaser of certain annuity_contracts could allocate premium payments among three funds that had an unlimited right to reallocate value among the funds prior to the maturity_date of the annuity_contract interests in the funds were not available for purchase by the general_public but were instead only available through the purchase of an annuity_contract the service concluded that the purchaser’s ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purposes or subsequent thereto did not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual_fund shares in christoffersen v united_states supra the eighth circuit considered the federal tax consequences of the ownership of shares supporting a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in an account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time the taxpayers also had the right upon seven days’ notice to withdraw funds surrender the contract or apply the accumulated value under the contract to provide annuity payments the eighth circuit held that for federal_income_tax purposes the taxpayers not the issuing insurance_company owned the mutual_fund shares that funded the variable_annuity the court concluded that the taxpayer surrendered few of the rights of ownership or control_over the assets of the subaccount that supported the annuity_contract according to the court the payment of annuity premiums management fees and the limitation of withdrawals to cash did not reflect a lack of ownership or control as the same requirements could be placed on traditional brokerage or management accounts thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares sec_817 which was enacted by congress as part of the deficit_reduction_act_of_1984 pub_l_no the 1984_act provides rules regarding the federal_income_tax treatment of variable life and annuity_contracts sec_817 of the code defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract in the legislative_history of the 1984_act congress expressed its intent to deny life_insurance treatment plr-118784-14 to any variable_contract if the assets supporting the contract include funds publicly available to investors the conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the funds are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment that are publicly available to investors h_r conf_rep no pincite sec_817 of the code provides that a variable_contract based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract unless the segregated_asset_account is adequately diversified in accordance with regulations prescribed by the secretary_of_the_treasury if a segregated_asset_account is not adequately diversified income earned by the segregated_asset_account is treated as ordinary_income received or accrued by the policyholders approximately two years after the enactment of sec_817 the treasury_department issued proposed and temporary regulations prescribing the minimum level of diversification that must be met for an annuity or life_insurance_contract to be treated as a variable_contract within the meaning of sec_817 the preamble to the temporary regulations stated as follows the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated account asset may include multiple subaccounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts fed reg date with certain revisions not relevant here the final regulations adopted the text of the temporary regulations plr-118784-14 in revrul_2003_91 2003_2_cb_347 a variable_contract holder did not have control_over segregated account assets sufficient for the service to deem the variable_contract holder the owner of the assets the variable_contracts at issue were funded by a separate_account that was divided into twelve subaccounts the issuing insurance_company could increase or decrease the number of subaccounts at any time but there would never be more than twenty subaccounts available under the contracts each subaccount offered a different investment strategy interests in the subaccounts were available solely through the purchase of a variable life or annuity_contract that qualified as a variable_contract under sec_817 the investment activities of each were managed by an independent investment adviser there was no arrangement plan contract or agreement between the contract holder and the independent investment adviser regarding the availability of a particular subaccount the investment strategy of any subaccount or the assets to be held by a particular subaccount other than a contract holder’s right to allocate premiums and transfer funds among the available subaccounts all investment decisions concerning the subaccounts were made by the issuing insurance_company or the independent investment adviser in their sole and absolute discretion a contract holder had no legal equitable direct or indirect interest in any of the assets held by a subaccount a contract holder had only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concluded that based on all of the facts and circumstances the contract holder did not have direct or indirect control_over the separate_account or any subaccount asset and therefore the contract holder did not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes the service’s position explained in the revenue rulings above is that if a variable life_insurance or variable_annuity contract holder possesses sufficient incidents_of_ownership over the assets supporting the policy or contract the contract holder is viewed as the owner of the underlying assets for federal_income_tax purposes as a result the contract holder is currently taxed on any income or gains attributable to the underlying assets the service stated in revrul_2003_91 that the determination of whether the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets of the separate_account underlying the variable life_insurance_contract or variable_annuity contract depends on all the relevant facts and circumstances sec_4982 imposes a tax on every regulated_investment_company for each calendar_year equal to percent of the excess if any of - the required_distribution for such calendar_year over the distributed_amount for such calendar_year sec_4982 provides an exception from such excise_tax as follows plr-118784-14 this section shall not apply to any regulated_investment_company for any calendar_year if at all times during such calendar_year each shareholder in such company was either - a_trust described in sec_401 and exempt from tax under sec_501 a segregated_asset_account of a life_insurance_company held in connection with variable_contracts as defined in sec_817 any other tax-exempt_entity whose ownership of beneficial interests in the company would not preclude the application of sec_817 or another regulated_investment_company described in this subsection for purposes of the preceding sentence any shares attributable to an investment in the regulated_investment_company not exceeding dollar_figure made in connection with the organization of such company shall not be taken into account analysis in the present case the fact that funds may invest in public funds does not cause the variable_contract holders to be treated as the owners of funds’ shares for income_tax purposes in revrul_82_54 the amounts held in the segregated_asset_account underlying a variable_contract were invested as the contract holder directed in shares of any or all of three open-end investment companies mutual funds each mutual_fund represented a different general investment strategy shares of the mutual funds were available only to insurance_company segregated_asset accounts while the mutual funds themselves were not available to the general_public the mutual funds held common stocks bonds and money market instruments all of which were available for purchase by members of the general_public the public availability of the assets held by the mutual funds did not lead to the conclusion that the issuing insurance_company was simply a conduit between the contract holders and their mutual funds or the underlying assets of the mutual funds revrul_82_54 held that the insurance_company not the contract holders was the owner of the mutual_fund shares similar to the mutual funds in revrul_82_54 funds’ shares are or will be available only to insurance_company segregated assets accounts and will invest in assets that are available to the general_public in the current case instead of investing in common stocks bonds and money market instruments that are available to the general_public funds will generally invest in ric funds some of which are available to the general_public based on the representations and facts presented by funds the contract holders in this case do not appear to have any more control_over the assets held under their contract than was the case in revrul_82_54 in addition it is not likely that the general_public can replicate the overall performance of funds given the adviser’s discretion and authority to change the investment within funds at any time further it should be noted that at the underlying portfolio level there is another investment adviser making decisions as to what should be the proper mix of investments at that level which would appear to make any attempted replication of the funds more difficult plr-118784-14 conclusion based on the representations funds have provided funds do not represent an indirect means of allowing a contract holder to invest in a public fund accordingly the funds’ investment in publicly available rics will not cause the contract holders to be treated as owners of the shares of the funds for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the powers of attorney on file in this office copies of this letter are being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sarah e lashley assistant to the branch chief branch office of the associate chief_counsel financial institutions products cc
